Munson, J.
The order of the Court of Insolvency required the assignees to give a bond with suffi cient surety in the sum of two thousand dollars. The assignees tendered separate bonds of the required amount, which were accepted by the court. The order did not require the giving of separate bonds, and there is no ground for saying that the bonds given were, extorted by assumed authority. Separate bonds having been voluntarily given, the obligors cannot avoid liability to the creditors by saying that the statute contemplated a joint bond.
The Court of Insolvency found a certain amount in the hands of the assignees for distribution to the creditors, and made an order by which the assignees were directed to pay certain sums to the prosecutors herein. It will be noticed that the order charges both the assignees with the possession of the funds and the duty of payment; and the default arising from the failure to comply with this order must necessarily be a joint default. But this joint default of the assignees involved the neglect of each, and it is to be treated as the several default of each as far as the remedy is concerned, for the obligors have voluntarily contracted that it may be so treated. It necessarily follows that the creditors, may pursue either bond until full satisfaction is obtained.
It is not necessary to consider what, if any, remedy the obligors of the hond sued upon may have against the obligors of the other bond.
*18The evidence received to show that the misappropriation was in fact by the principal of the bond sued upon, was both immaterial and harmless.

Judgment affirmed.